Citation Nr: 1640959	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  13-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than August 29, 2005, for the grant of service connection for coronary artery disease.

2.  Entitlement to an effective date earlier than September 20, 2005, for the grant of special monthly compensation (SMC) due to being housebound, and an extension of those benefits from September 22, 2011, to June 23, 2014.


REPRESENTATION

Appellant represented by:	Daniel F. Smith, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to May 1973, which included service in the Republic of Vietnam during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that awarded service connection for coronary artery disease and assigned ratings for that disability, as well as awarded special monthly compensation for a set period. 

In a June 2015 decision, the Board denied the Veteran's increased rating claim for coronary artery disease; denied an earlier effective date for the grant of service connection for coronary artery disease and denied an earlier effective date for SMC due to being housebound, to include an extension of SMC past September 21, 2011.  

The Veteran appealed the Board's June 2015 decision to the U. S. Court of Appeals for Veterans Claims ("Court").  In March 2016, the Court granted a Joint Motion for Partial Remand ("Joint Motion") which vacated the portion of the June 2015 Board decision to the extent that it denied an earlier effective date for the grant of service connection for coronary artery disease, and denied an earlier effective date for SMC due to being housebound, to include the grant of an extension SMC past September 21, 2011.  The parties reasoned that the Board decision did not consider the Veteran's claim in light of 38 C.F.R. § 3.816 (c)(2) (2015) and that any earlier award would have an impact on the earlier effective date claim for SMC.  The appeal of the denial of an increased rating for CAD was abandoned by the Veteran and is therefore not before the Board. 

As indicated, the RO awarded SMC benefits based on housebound status from September 20, 2005, to September 22, 2011, and the Veteran appealed for an earlier effective date and an extension of those benefits past September 22, 2011.  However, during the pendency of this appeal, the RO awarded, in an October 2015 rating decision, SMC based on housebound status from June 23, 2014.  Therefore, the focus of the issue of an extension of SMC benefits will be for the period from September 22, 2011, to June 23, 2014.  

The Board acknowledges that the issues of entitlement to automobile or other conveyance and adaptive equipment, entitlement to a special home adaptation grant and entitlement to specially adapted housing were recently perfected in an August 2016 VA Form-9, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order. 


FINDINGS OF FACT

1.  The Veteran is a Nehmer class member who is diagnosed with coronary artery disease, a type of ischemic heart disease.

2.  Resolving all doubt in his favor, the Veteran had symptoms suggestive of coronary artery beginning in March 1991 based on medical findings of a possible inferior infarction and suggestive of an old infarction.  An impression of congestive heart failure was first shown in the record in 1992.  

3.  The earliest claim which reasonably may be construed as a claim for coronary artery disease was received on June 8, 1995.   


CONCLUSION OF LAW

The criteria for an effective date of June 8, 1995, but not earlier, for the grant of service connection for coronary artery disease are met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.114, 3.400, 3.816. (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

II.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's earlier effective date claim on appeal here arose from his disagreement with the effective date assigned for coronary artery disease following the RO's grant of service connection for that disability.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the Board notes that the Veteran has been informed of the applicable law and regulations necessary to substantiate a claim for an earlier effective date.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

VA's duty to assist has also been satisfied.  The Veteran's vast VA medical records, service and post-service treatment records, medical treatise articles, statements from the Veteran and his attorney in support of the claim, have been associated with the claims file.  There is no indication that there are any other outstanding treatment records that have not already been associated with the Veteran's claims file.  The duty to assist the Veteran has been satisfied, in that all available identified relevant records have been associated with the claims file.

III.  Relevant Background

The relevant evidence includes a March 1991 ECG report which was noted as abnormal when compared with an ECG of October 3, 1990.  The examiner made reference to the fact that borderline criteria for inferior infarct were now present.  

While hospitalized from September to October 1992, the Veteran was shown to have left ventricular hypertrophy with diastolic dysfunction and mild congestive heart failure.  On October 6, 1992, the Veteran underwent an echocardiogram which revealed, as relevant, evidence of aortic sclerosis without significant aortic stenosis and borderline left ventricular hypertrophy.

A November 16, 1992 VA mental health record shows an Axis III diagnosis of congestive heart failure with reference to the prior September 1992 medical treatment. 

An ECG report dated on February 23, 1993 indicates that, when compared to previous study, there had been little change.  It was also noted that the evidence for an old infarct was very small.  
An ECG report dated on February 25, 1993, referred to the inferior infarct (cited on or before March 12, 1991).  When compared with the February 23, 1993 ECG, no significant change was found.  

On March 2, 1993, the Veteran complained of chest pain on exertion relieved with nitroglycerin.  ECG conducted on March 2, 1993 was normal, noting that the Veteran's T-wave inversion was no longer evidenced in inferior leads (when compared with the February 25, 1993 ECG).

The Veteran was hospitalized from March 18, 1993 to March 20, 1993, due to complaints of chest pain.  Electrocardiogram was shown to be within normal limits and chest x-rays showed a slight right ventricular prominence.  Discharge diagnoses were vasovagal response, chronic anxiety, PTSD, and a history of heart trouble.

Chest x-rays taken in May 1993, January 1994, and September 1994 showed a borderline enlarged heart.  December 1994 chest x-rays showed no heart enlargement.    

On June 8, 1995, the Veteran filed a service connection claim for what was characterized as rheumatic heart disease, and the RO, in a July 1995 rating decision, denied such claim.  

The Veteran was hospitalized from July 1995 to August 1995 for increased psychiatric conditions; at that time, he exhibited a soft systolic ejection murmur and was found have stable angina. 

On August 4, 1995, the Veteran filed a claim for service connection for hypertension, as secondary to his service-connected PTSD, and the RO denied such claim in a November 1995 rating decision.  

A December 1995 myocardial perfusion study showed slight thickening of the ventricular myocardium consistent with mild hypertrophy, with no evidence of ischemia. 

On August 19, 1996, the Veteran filed a service connection claim for heart failure, and the RO denied such claim in a December 1996 rating decision.

In January 2000, the Veteran reported occasional chest pain with exertion or stress. Chest x-rays showed the cardiac silhouette was within normal limits. Diagnoses included angina.  In March 2000, the Veteran reported continued chest pain.

In April 2000, exercise treadmill chest showed no ischemia, however, he did experience angina during part of the test which was relieved with nitroglycerin spray.  Chest x-rays of June 2000 showed slight cardiomegaly, and he was shown to possibly be in some degree of congestion.

In February 2001, chest x-rays showed evidence of some cardiomegaly with prominent pulmonary vessels; it was felt that the Veteran was probably in congestive heart failure.  See also, chest x-rays taken in April 2001, May 2001, and August 2001 showing some cardiomegaly.  

May 2001 echocardiogram showed ejection fracture of 55 percent, right atrial enlargement, right ventricular enlargement, and mild tricuspid regurgitation.

Chest x-rays taken in August 2004 continued to show mild cardiomegaly.

An October 2004 private treatment record noted that the Veteran was seen for chest pain and was found to have anginal symptoms, with some risk factors for coronary artery disease, such as familial history.  He was diagnosed with coronary artery disease by history.

On August 29, 2005, the Veteran underwent a heart cardiac catheterization which showed evidence of non-obstructive coronary artery disease.  

In January 2011 the RO conducted a special review of the Veteran's claims file, and in a September 2011 rating decision, it awarded service connection for coronary artery disease on a presumptive basis due to exposure to herbicide exposure during service in the Republic of Vietnam, effective August 29, 2005.  The Veteran disagreed with the effective date assigned, submitted a timely VA Form-9, and this appeal ensued.

IV.  Pertinent Laws and Regulations Governing Earlier Effective Date Claims

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114 (a)(3).

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) there was a claim pending (including received by VA) between May 3, 1989 and the effective date of the change in regulation allowing for a presumption of the covered disease, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) this section.  38 C.F.R. §  3.816 (c)(1), (c)(2). 

Under paragraph (c)(3), if the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  See 38 C.F.R. § 3.816 (c)(3).

There are two exceptions to this rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816 (c)(3), (4).

Diseases presumptively associated with herbicide exposure are listed under 38 C.F.R. § 3.309 (e) (2015).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents, effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  Notably, ischemic heart disease includes acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309 (e) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.





V.  Analysis

The Veteran seeks an effective date earlier than August 29, 2005, for the award of service connection for coronary artery disease. 

At the outset, the Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307 (a)(6).  In addition, he has a "covered herbicide disease" [i.e., ischemic heart disease] within the meaning of 38 C.F.R. § 3.816 (b)(2).   Accordingly, he is a Nehmer class member. 

Because VA did not deny compensation for ischemic heart disease in a decision issued between September 25, 1985 and May 3, 1989, the Veteran's claim for an earlier effective date is not covered under 38 C.F.R. § 3.816 (c)(1). 

Additionally, because the Veteran's claim was received more than one year after his separation from military service, the exception at 38 C.F.R. § 3.816 (c)(3) is not applicable.

38 C.F.R. § 3.816 (c)(2), however, is applicable in this case because a claim for ischemic heart disease was received between May 3, 1989 and August 31, 2010 (the effective date of the change in regulation allowing for a presumption of the covered disease).  Accordingly, as relevant here, the effective date will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  

VA clearly received the Veteran's formal claim for service connection for coronary artery disease on April 15, 2010.  The question then becomes whether the Veteran indicated an intent to apply for coronary artery disease/ischemic heart disease prior to the April 2010 claim.

The record reflects that he filed a service connection claim for "rheumatic heart disease" on June 8, 1995, which was denied by the RO in a July 1995 rating decision.  The Board acknowledges the Veteran's assertion in July 2016 written argument that the award of service connection should be effective on June 8, 1995, and the Board agrees.  However, the Board finds that the Veteran's June 1995 claim for rheumatic heart disease does reasonably reflected intent to file for compensation for ischemic heart disease/coronary artery disease.  Rather, a claimant's identification of the benefit sought does not require any technical precision.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (per curiam) (holding that a pro se claimant's request for benefits must "be considered a claim for any . . . disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim"); Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (pro se claimant who knows symptoms he is experiencing, which are causing him disability, necessitates the Secretary's evaluation of whether there is a potential under the law to compensate the disability based on a sympathetic reading of the material).  

As such, the Board concludes that the June 8, 1995, claim represents a claim for ischemic heart disease received by VA between May 3, 1989, and August 2010 ( the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.) 

Next, the Board considers the date the Veteran's coronary artery disease/ischemic heart disease arose.  Under 38 C.F.R. § 3.309 (e), as amended effective August 31, 2010, ischemic heart disease includes old myocardial infarction.  Notably, the March 1991 ECG reveals that borderline criteria for an inferior infarction were met.  At the Veteran least, this medical evidence suggests the onset of symptoms indicative of coronary artery disease.  Moreover, shortly thereafter, in October 1992, his medical records show an impression of congestive heart failure.  Resolving all doubt in the Veteran's favor, the disability in question arose in March 1991.  

Accordingly, the earliest date of claim indicating an intent to apply for service connection for ischemic heart disease/coronary artery disease is June 8, 1995, which is later than the date disability arose in March 1991.  The Board therefore concludes that June 8, 1995, is the proper effective date for the award of service connection for coronary artery disease under 38 C.F.R. § 3.816 (c)(2).  There is no legal basis for the assignment of an earlier effective date under any other provision of law pertaining to the assignment of effective dates.  

ORDER

An effective date of June 8, 1995, but not earlier, for the grant of service connection for coronary artery disease is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Herein, the Board assigns an earlier effective date for the grant of service connection for coronary artery disease.  The RO's implementation of this newly assigned effective date may impact the remaining issue on appeal, the effective date of the award of SMC based on the need for housebound status.  For this reason, a remand is necessary.

Accordingly, these claims are REMANDED for the following action:

1.  Implement the Board's award of an earlier effective date for the grant of service connection for coronary artery disease.  

2.  Thereafter, readjudicate the issue of entitlement to an effective date earlier than September 20, 2005, for the grant of SMC due to being housebound, and an extension of those benefits from September 22, 2011 to June 23, 2014.  

If any benefit sought on appeal is not granted, the Veteran and his attorney should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The issues must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


